Citation Nr: 0412457	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease due to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from May 1964 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The record shows that the veteran requested a personal 
hearing before a member of the Board on his VA Form 9, 
received September 2002.  He subsequently requested a 
videoconference hearing in lieu of an in-person hearing.  The 
file contains a copy of an e-mail message indicating that the 
veteran had withdrawn his hearing request on April 16, 2003, 
and that other evidence had been submitted via fax at the 
same time.  Nevertheless, the file does not contain any 
additional evidence.  However, the file does contain a fax 
copy of a letter from the veteran's representative, dated 
April 16, 2003, indicating that the veteran wished to 
withdraw his appeal.  In light of the apparent confusion, 
this matter should be clarified.  

In addition, the file contains VA outpatient records, 
including a statement by a nurse practitioner that "it is 
difficult to ascertain asbestosis as the etiologic factor of 
lung disease."  The Board believes that an opinion by a 
physician that specifically addresses the relationship, if 
any, between the veteran's apparent exposure to asbestos 
during service and his current lung disease would be helpful.  

Finally, legislation enacted by Congress has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of 
the file reveals that the veteran has not been provided any 
notice whatsoever regarding his and VA's duties and 
obligations pursuant to the VCAA, as he must be.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should write the veteran to 
clarify his wishes regarding withdrawal 
of his appeal.  If he wishes to continue 
his appeal, he should be requested to 
resubmit any additional evidence that was 
reportedly faxed to the RO by his 
representative on April 16, 2003.  

2.  If the veteran desires to continue 
his appeal, the RO should request that he 
provide the names and addresses of all 
health care providers who have treated 
him for any lung disease since January 
2003, including the approximate dates of 
that treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of all of the records 
identified by him.  All records so 
received should be associated with the 
claims file.  

3.  If the veteran desires to continue 
his appeal, the RO should schedule him 
for an examination by a physician who is 
a specialist in pulmonary diseases.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all current 
respiratory complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current lung 
disorder resulted from the veteran's 
exposure to asbestos during service or is 
due to any other injury or disease in 
service.  The opinion should be supported 
by adequate rationale.  

4.  The RO must ensure that all notice 
and duty to assist provisions set forth 
in the VCAA have been complied with.  The 
RO should ensure that all evidentiary 
development requested herein, including 
the requested examination and medical 
opinion, is fully completed.  

5.  Upon completion of all requested 
development, the RO should again consider 
the veteran's claim for service 
connection for chronic obstructive 
pulmonary disease due to asbestos 
exposure.  If any action remains adverse 
to the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



